                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    GREEN BAY DIVISION


TIFFANY DOBERSTEIN
on behalf of herself and all
others similarly situated,

                 Plaintiff,                                   Case No. 18-C-1931

                               v.

EAST WISCONSIN SAVINGS BANK,

                 Defendant.


                        ORDER GRANTING PRELIMINARY APPROVAL
                   OF CLASS ACTION SETTLEMENT AND CERTIFYING CLASS
                              PURSUANT TO FED. R. CIV. P. 23


        WHEREAS, the Parties have made an application for an order preliminarily approving the

settlement of this litigation as stated in the Parties’ Settlement Agreement and Release

(“Agreement”) which, together with the exhibits attached thereto, sets forth the terms and

conditions for a proposed settlement of the litigation and for dismissal of the litigation upon the

terms and conditions set forth therein;

        WHEREAS, the Court has read and considered the Agreement, the exhibits attached

thereto, and the briefing submitted in support of preliminary approval of the settlement;

        IT IS HEREBY ORDERED:

        1.       The Court hereby preliminarily approves the Agreement and the terms set forth

therein as being fair, reasonable, and adequate. The Agreement is the result of arms’ length

negotiations between experienced attorneys who are familiar with class action litigation in general

and with the legal and factual issues of this case in particular. The Court finds that the settlement
terms negotiated by the Parties and described in the Agreement are a fair and reasonable resolution

of a bona fide dispute between the Defendant, the Named Plaintiff, and the Class Members.

         2.     The Court has considered the pleadings and arguments made by the parties in this

litigation and in support of the Joint Motion for Preliminary Approval of Class Settlement and

Collective Action Settlement and for Class Certification for the Purposes of Settlement and finds

the proposed Settlement Class is proper and that the Court had jurisdiction over the claims and

parties alleged in Plaintiff’s Complaint.

         3.     Solely for the purposes of the proposed settlement, the following settlement class

is hereby certified pursuant to Rule 23 of the Federal Rules of Civil Procedure:

                All hourly-paid, non-exempt employees who are or have been employed by
                Defendant within three (3) years immediately prior to the filing of the
                Complaint (ECF No. 1) and who received non-discretionary forms of
                compensation in addition to regular wages that were not included in their
                regular rates of pay for overtime calculation purposes and whose names
                appear on Exhibit A (the “Rule 23 Class”) to the confidential Settlement
                Agreement and Release.

         4.     Walcheske & Luzi, LLC (“Class Counsel”) shall serve as class counsel for the

certified FED. R. CIV. P. 23 Class.

         5.     Tiffany Doberstein shall serve as representative for the certified FED. R. CIV. P. 23

Class.

         6.     The Court approves, as to form and content, the Class Notice and Consent Form

attached as Exhibit B to the Parties’ Agreement and finds that distribution of such documents in

the manner set forth in the Agreement meets the requirements of federal law and due process, and

is the best notice practicable under the circumstances and shall constitute due and sufficient notice

to all individuals entitled thereto.
       7.      The members of the Fed. R. Civ. P. 23 Class who desire to opt-out of this matter

must do so within the Notice Period via the procedures identified on the Notice.

       8.      The Clerk’s Office is directed to contact the parties to schedule the fairness

hearing, which the court will conduct following the close of the Notice Period.

       9.      Class Counsel will make an application for reimbursement of reasonable attorneys’

fees, costs, and litigation expenses no later than twenty-one (21) calendar days prior to the fairness

hearing.

        Dated: September 23, 2019.

                                                    BY THE COURT:

                                                    s/ William C. Griesbach                 _
                                                    William C. Griesbach, Chief Judge
                                                    United States District Court
